Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment have been entered and overcome the previous Claim Objections of record. 
Applicant’s arguments have been fully considered, and for the reasons advanced in the Final Rejection mailed 03/11/2021 the Applicant’s arguments are found unpersuasive. 

/M.O./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784